Order and judgment, Supreme Court, New York County (Beverly Cohen, J.), entered, respectively, September 1, 1989 and September 7, 1989, which, inter alia, granted the plaintiff law firm’s motion for summary judgment dismissing the defendant’s affirmative defenses and awarding counsel fees pursuant to the retainer agreement in the sum of $12,494.80, plus interest from August 31, 1985, unanimously affirmed, with costs.
The record reveals that the IAS court properly determined that the plaintiff law firm was entitled to the compensation sought for legal services rendered on defendant’s behalf through August 1985, despite defendant’s claim that he had terminated that law firm’s authority to represent him in May 1985.
Specifically, no bona fide issues of fact exist to warrant a reversal of the IAS court’s ruling, since defendant failed to present documentary evidence of a discharge of the plaintiff law firm, or of a settlement of the underlying litigation, or any other event terminating the representation. Moreover, correspondence between the parties indicates an ongoing attorney-client relationship during the period in question. (See, Paulsen v Halpin, 74 AD2d 990; Costello v Bruskin, 58 AD2d 573.) Concur—Sullivan, J. P., Milonas, Rosenberger, Asch and Kassal, JJ.